Citation Nr: 0636111	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  96-23 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a stomach disorder, 
to include diverticulosis and lower gastrointestinal 
bleeding.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to increased evaluation for chronic 
prostatitis with left epididymitis, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1995, October 1999, and May 2005 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1995 
rating decision, the RO denied service connection for a 
stomach disorder, to include diverticulosis and 
gastrointestinal bleeding, and continued the 10 percent 
evaluation for prostatitis and epididymitis.  In the October 
1999 rating decision, the RO denied service connection for 
pes planus.  In the May 2005 rating decision, the RO denied 
service connection for prostate cancer.

In September 1998, the RO granted an increased rating to 
20 percent for prostatitis and epididymitis.  The veteran 
asserts he warrants an evaluation in excess of 20 percent, 
and thus the appeal continues.  

In July 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The Board 
subsequently remanded the case for additional development and 
adjudicative action in connection with the issues on appeal.  
In the remand, the Board also asked the RO to inform the 
veteran and his representative that if the veteran was in 
disagreement with the October 1999 rating decision denying 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and 
service connection for residuals of cold injury to the right 
and left hands, a written notice of disagreement must be 
submitted.  Such letter was written in February 2003, and the 
veteran did not respond to the letter.  He filed an 
application to reopen the claim for additional disability 
under the provisions of 38 U.S.C.A. § 1151, which was denied 
in a June 2004 rating decision.  The veteran did not appeal 
that decision.  

The veteran requested a hearing before the Board in 
connection with his claim for service connection for prostate 
cancer (the issue of service connection for prostate cancer 
was not on appeal at the time of the July 2000 Board 
hearing).  A hearing was scheduled at the RO in June 2006, 
and the veteran failed to appear.  Therefore, there is no 
hearing request pending at this time.  38 C.F.R. § 20.704(d) 
(2006).  

The issue of service connection for prostate cancer, both on 
a direct basis and as secondary to the service-connected 
prostatitis and epididymitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus, second degree, was noted at 
enlistment and the presumption of soundness is rebutted.  

2.  Bilateral pes planus did not increase in severity during 
service.  

3.  There is a lack of competent evidence of a nexus between 
a post service gastrointestinal disorder and service, to 
include evidence of continuity of symptomatology and 
manifestations of an ulcer within one year following the 
veteran's discharge from service.

4.  Chronic prostatitis with left epididymitis is manifested 
by the use of absorbent pads that need to be changed once a 
day and daytime voiding up to six times a day and nighttime 
voiding up to four times a night.


CONCLUSIONS OF LAW

1.  Pes planus preexisted service and was not aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2006).

2.  A stomach disorder, to include diverticulosis and lower 
gastrointestinal bleeding, was not incurred in or aggravated 
by service, and ulcer disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for chronic prostatitis with left epididymitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letters dated in August 2001 and October 2003, which are 
after initial consideration of the claims (which timing will 
be discussed below), VA advised the veteran of the essential 
elements of the VCAA.  In the August 2001 letter, VA 
addressed the veteran's claim for service connection for flat 
feet.  In the October 2003 letter, VA addressed the claims 
for service connection for a stomach disorder and an 
increased rating for prostatitis and epididymitis.  Both 
letters informed the veteran that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that it could request any relevant records.  
It asked him to inform VA of both VA and non-VA medical 
treatment and noted that he did not need to provide VA with 
permission to obtain any VA medical records.  The veteran was 
also informed of the types of evidence needed in claims for 
service connection and increase.  Finally, he was told to 
inform VA if he had any additional information he wanted VA 
to obtain on his behalf.  While neither letter specifically 
informed the veteran to provide any relevant evidence in his 
possession, it is clear that the veteran is aware of such 
duty.  Thus, there can be no prejudice to the veteran in VA's 
failure to use the specific language in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, the two VCAA letters were issued after the 
initial determination of the claims on appeal; however, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
claims for service connection for a stomach disorder and an 
increased rating were filed in 1995 and 1996, respectively, 
which is prior to the passage of the VCAA.  Thus, it was 
impossible for a letter to be sent prior to the initial 
determination of the claims.  Nevertheless, the veteran has 
had an opportunity to respond to the VCAA letters, supplement 
the record, and participate in the adjudicatory process after 
notice was given.  The claims were subsequently readjudicated 
in February 2004 and December 2004 when VA issued 
supplemental statements of the case.  For these reasons, the 
appellant has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard, 4 Vet. App. at 394.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
two VCAA notices to the veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which the veteran 
seeks service connection.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard, 4 Vet. App. 
at 394.  The Board has concluded that the preponderance of 
the evidence is against the claims for service connection, 
and thus any questions as to the appropriate effective date 
and evaluation to be assigned have been rendered moot.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
identified by the veteran, dated from 1972 to 2004 (there are 
records dated prior to 1972 that were already in the claims 
file at the time the veteran submitted his current claims).  
In the January 2001 remand, the Board asked that medical 
records from the VA Medical Center in Memphis, Tennessee, be 
obtained because the veteran had testified at the July 2000 
Board hearing he had been treated for a stomach condition in 
1947.  VA wrote to that facility and asked for all treatment 
records pertaining to the veteran and to check the archives 
for these records.  In April 2002, the facility indicated 
that it had no treatment records for the veteran at that 
facility.  VA properly informed the veteran of such in the 
February 2004 supplemental statement of the case.  

Also in the January 2001 remand, the Board had asked that 
private medical records from Dr. Gordon Beckner, Dr. Gary 
Alford, and Northridge Hospital be obtained.  In August 2001, 
the veteran gave permission for VA to obtain each of these 
records, and VA sent letters in November 2001 asking for the 
identified treatment records.  That same month, Northridge 
Hospital stated it had no records under the veteran's name.  
The November 2001 letter to Dr. Beckner was returned as 
undeliverable indicating that the address was "attempted" 
but "not known."  A follow-up letter to Dr. Alford was sent 
in January 2002.  The veteran subsequently submitted records 
from Dr. Alford.  VA has fulfilled its duty to assist the 
veteran in obtaining records not held by a government agency.  

VA provided the veteran with examinations in connection with 
his claims for service connection for a stomach disorder and 
an increased rating for prostatitis with epididymitis.  VA 
has not provided the veteran with an examination in 
connection with the claim for service connection for 
bilateral pes planus; however, the Board finds that an 
examination was not necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  Id. at (d)(2)(A)-(C); 
see also 38 C.F.R. § 3.159(c)(4) (2006).  Here, while the 
entrance examination showed a finding that the veteran had 
second degree bilateral pes planus, there is no competent 
evidence that the claimant has current pes planus or 
persistent or recurrent symptoms of the disability.  It must 
be noted that the medical evidence in this case is 
voluminous, and there is no showing of a post service 
diagnosis of bilateral pes planus.  While there are some 
complaints by the veteran regarding his feet, there is a lack 
of evidence of "persistent or recurrent symptoms" of the 
disability of pes planus.  Therefore, the Board finds that 
the claim for service connection for bilateral pes planus 
does not meet the criteria to warrant a VA examination.  See 
id.

For the reasons stated above, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Service Connection

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection for ulcers (gastric, peptic, and duodenal) 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption attaches only where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

The presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2006); Crowe v. Brown, 7 Vet. App. 238 
(1994).  When a condition is noted upon entry into service, 
the veteran cannot bring forth a claim for service 
incurrence, but rather a claim for service aggravation, and 
the burden falls on the veteran to establish service 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Pes planus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral pes planus.  
The veteran asserts that he did not have flat feet (i.e., pes 
planus) when he entered service and that he developed it 
while in service due to cold weather (frostbite) and boots 
that did not fit him correctly.  

The RO has granted service connection for post-traumatic 
stress disorder stating that the veteran received a "Combat 
Infantryman Badge."  Thus, he is entitled to the application 
of 38 U.S.C.A. § 1154(b) (West 2002), which allows him to 
provide lay evidence of either incurrence or aggravation of a 
disease or injury in service.  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service while 
engaging in combat.  Id.; see Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

It is unclear if the veteran is alleging that he developed 
pes planus while engaging in combat.  Again, he asserts he 
developed pes planus from frostbite and from wearing 
improperly-fitted boots.  Regardless, the Board will view his 
assertions in the light most favorable to him and presume 
that he alleges he developed pes planus while engaging in 
combat.  In Collette, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) stated that there is a 
three-step process that must be undertaken when a combat 
veteran seeks benefits under this statute.  Collette, 82 Fed. 
Cir. at 392-93.  First, it must be determined whether the 
veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  Id. at 393 quoting 38 U.S.C.A. § 1154(b).  Here, 
while the veteran claims he developed pes planus in service, 
the entrance examination shows a finding that he had 
bilateral, second-degree pes planus, which was 
nonsymptomatic.  This is objective medical evidence that the 
veteran had pes planus prior to service, and his lay 
statements of having incurred pes planus in service is not 
"satisfactory lay" evidence.  The provisions of 1154(b) do 
not assist the veteran with this claim.  Id.; see also 
Wagner, 370 F.3d at 1096 (when condition is noted upon entry 
into service, veteran cannot bring claim for service 
incurrence, but rather claim for service aggravation).  
Accordingly, the presumption of soundness does not apply to 
the veteran's feet as to a finding of pes planus.

As stated above, once a condition is properly found to have 
been pre-existing, the presumption of aggravation provides 
that a pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable, as the veteran's service medical records do 
not show a worsening of the bilateral pes planus.  See id.; 
see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996) 
(presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service).  In fact, they show no treatment for his feet 
during service, and the separation examination shows 
examination of the feet was normal.

To the extent that the veteran could allege he aggravated 
bilateral pes planus while in service under the provisions of 
1154(b), such would not constitute satisfactory lay evidence.  
For example, the September 1945 separation examination shows 
that examination of the feet was normal.  Additionally, an 
August 1948 VA examination report shows that the veteran 
complained of pain in his feet.  The VA examiner stated 
"no" when asked if the veteran had "Pes planus (flat or 
weak foot)" in connection with an examination of the feet.  
Thus, the objective evidence of record at the time of 
separation and within three years of separation does not show 
a worsening of the pre-existing bilateral pes planus.  
Therefore, due to the lack of any incident or episode 
suggesting an increase in the disability during the veteran's 
service, VA is not required to rebut the presumption of 
aggravation by clear and unmistakable evidence.  38 C.F.R. § 
3.306(b).

Further supporting the Board's finding that pes planus was 
not aggravated during service is the fact that since the 
October 1940 enlistment examination, there has been no 
evidence that the veteran has bilateral pes planus.  As noted 
above, the medical evidence in the claims file is voluminous 
and covers a period of 60 years, and the records do not show 
a finding that the veteran has either symptomatic pes planus 
or a diagnosis of pes planus.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), the Federal Circuit noted that the provisions of 38 
U.S.C.A. § 1131, as well as other relevant statutes, 
permitted payment only for disabilities existing on and after 
the date of application for such disorders.  It stated that 
the structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  Id. at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  While there is 
evidence that the veteran had bilateral pes planus when he 
entered service, there is no competent evidence of clinical 
findings or a diagnosis of bilateral pes planus since the 
entrance examination.  

For the reasons stated above, the Board finds the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral pes planus, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55. 



B.  Stomach disorder

The veteran states he developed a stomach disorder while in 
service, which has continued to the present time.  At the 
February 1997 RO hearing, the veteran stated that his stomach 
condition began in 1942 at Dutch Harbor in the Aleutian 
Islands.  He testified he had treatment for his stomach 
condition for the remainder of his service and after he got 
out of service.  The veteran stated he was hospitalized in 
1952 in at the Memphis, Tennessee, VA Medical Center for his 
stomach and that he was given a prescription.  He asserts he 
went to St. Louis to obtain a more complete set of service 
medical records, but was unsuccessful.

At the July 2000 hearing before the undersigned, the veteran 
testified he was given antacids while in service.  He stated 
he was hospitalized around Thanksgiving in 1942 due to 
something that was in the gravy and that he was treated from 
that time until separation.  He also stated he was treated 
soon after he arrived home from service and was given pills 
and liquids.  He said the physician at that time suspected 
diverticulosis or gastritis.  The veteran testified he never 
tried to get this physician's records but that the physician 
had left town, and he subsequently went to another physician.  
He stated he began to be treated by VA in 1947 at Kennedy 
Hospital in Memphis, Tennessee, but had been treated at 
Sepulveda VA Medical Center since 1957.  The veteran reported 
his symptoms had not changed over the years, except had 
gotten worse.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a stomach disorder, to 
include diverticulosis and lower gastrointestinal bleeding.  
The veteran has alleged that he developed stomach problems 
while in service, which have continued to the present time-a 
period of 60 years.  The veteran has not alleged being 
treated for stomach problems while engaging in combat.  He 
states that he developed stomach problems during Thanksgiving 
of 1942 as a result of something he ate.  Thus, the 
application of 38 U.S.C.A. § 1154(b) is not warranted in 
connection with this claim.  Regardless, the veteran is 
competent to assert that he had stomach problems while in 
service, as it is an observable condition.  He cannot, 
however, claim he had diverticulosis or gastritis while in 
service, as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran started having stomach problems during service, 
which continued to the present time, as it does not find the 
veteran's statements and testimony alleging such to be 
credible, which is explained below.

The service medical records show treatment for influenza in 
December 1940, tonsillitis in June 1941, a contusion to the 
right thigh in December 1941, sinusitis/bronchitis in April 
1942, and prostatitis and epididymitis in November 1942.  The 
separation examination shows no findings pertaining to 
stomach problems, and the only significant disease reported 
by the examiner was prostatitis (a disability for which the 
veteran is service connected).  The veteran claims that he 
was seen multiple times in service for stomach problems, yet 
none of the service medical records address treatment for 
such-even one time.  Thus, the objective medical records 
created contemporaneously with service do not support the 
veteran's allegation.

When the veteran first filed a claim for benefits the same 
month he was discharged from service, he did not seek 
compensation for a stomach disorder.  Rather, he sought 
compensation for prostatitis and sinusitis-two disabilities 
for which he was treated while in service, and which 
treatment was documented in the service medical records.  His 
silence, when otherwise providing information having the 
purpose of advancing a claim, constitutes negative evidence, 
which weighs against a finding that the veteran had a chronic 
stomach condition for three years in service.

Also hurting the veteran's claim is that after his discharge 
from service, there is a lack of evidence of any continuity 
of symptomatology related to treatment for or complaints of a 
stomach disorder.  There is one VA examination in 1948, but 
that shows that examination of the digestive system, 
including the stomach and intestines, was normal.  The 
veteran had testified in July 2000 that he had already been 
treated for a stomach disorder in 1947; however, he made no 
complaints of such at the time of the 1948 examination.  
Rather, he complained of dysuria and pain in his back.  When 
reporting his medical history, the veteran reported chronic 
prostatitis.  There was no mention of chronic stomach 
complaints.  The first time there is evidence of stomach 
complaints was in 1957, which is approximately 12 years 
following the veteran's discharge from service.  This is 
evidence against the veteran's allegation that he had a 
chronic stomach disorder immediately after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

Even then, while the veteran was diagnosed with a duodenal 
ulcer at that time, a medical professional, in a March 2003 
opinion, has determined that the veteran did not have an 
ulcer at that time because an upper gastrointestinal series 
conducted in December 1957 failed to show an ulcer.  
Nevertheless, there is no competent evidence that an ulcer 
manifested to a compensable degree within one year following 
the veteran's discharge from service or for many years 
thereafter.  In an October 1957 letter from Dr. Beckner, he 
stated that he began treating the veteran in 1955 for 
arthritis in his hip and that in July 1957, the veteran 
complained of indigestion.  This would imply that, while the 
veteran had been a patient of his since 1955, he did not 
complain of indigestion problems until 1957.  Again, there is 
a lack of evidence of continuity of symptomatology of stomach 
complaints within the 12 years after the veteran's discharge 
from service.  

Finally, the Board finds that it cannot accord the veteran's 
report of medical history related to his stomach disorder 
much probative value, as his statements regarding his overall 
medical history contradict objective evidence in the claims 
file.  For example, the veteran sustained a contusion to his 
right thigh while in service on a fire hydrant while walking 
to a show during a black-out on December 8, 1941.  The 
veteran went to the show and at the end of it, his leg hurt 
so much that he had difficulty walking on it.  He went to the 
hospital and was admitted.  The examiner stated there was 
slight swelling of the flexor muscles of the right thigh 
anteriorly with tenderness on pressure.  X-rays of the right 
femur were taken, which failed to show a fracture.  The 
examiner noted that with rest, the ache in the right thigh 
decreased, and the veteran was discharged to quarters.  This 
occurred on December 11, 1941-two days after admission.  The 
separation examination showed no objective findings 
pertaining to the lower extremities.  

The veteran was in a severe automobile accident in 1952, 
where he fractured the right tibia and fibula, fractured the 
left tibia and fibula, dislocated the right hip, and 
sustained a head injury.  He was hospitalized for almost 
three months.  In a statement received by the veteran in 
September 1957, he stated that he injured his leg in service 
when riding a pick-up truck containing several tanks of 
tractor fuel.  While attempting to drive up a landing barge 
ramp, the truck overturned, and a 55-gallon tank of fuel fell 
on his leg.  He stated this happened in December 1941 (which 
coincides with his contusion of the right leg on the way to 
the theatre).  In February 1959, the veteran was in another 
automobile accident where he sustained a compound fracture of 
the right femur, a simple fracture of the left radius and 
ulna, a cerebral concussion, and other injuries and underwent 
multiple operations over a period of three months.  However, 
when the veteran reported his medical history during his 1959 
hospitalization, he claimed he fractured his leg while in 
service.  In November 1962, the veteran was in another 
automobile accident, where he sustained another fracture to 
his right femur.  He was hospitalized for approximately four 
months.  In a January 1963 statement, the veteran claimed he 
fractured his leg below his knee while in service and was 
paralyzed in his thigh for a "long time."  

At a May 1998 VA examination, the veteran reported he injured 
his hip in service and then had to have it fused after 
service.  He noted his memory was "slowly going" and that 
he was developing early Alzheimer's.  In an August 1999 
statement, the veteran stated he was hospitalized for six 
weeks as a result of the in-service leg fracture and was then 
on crutches for two months.  At a May 2003 VA examination, 
the veteran reported he fractured his right femur in service 
and was hospitalized for a month.  In connection with his 
claim for service connection for post-traumatic stress 
disorder, the veteran stated that he fractured his skull and 
right hip in service while running away from air attacks and 
was unconscious for three days.  

At times, when the veteran reported his medical history, he 
would note that his memory was slowly fading.  Thus, he may 
not be aware of the inaccurate medical history he is 
providing.  Nevertheless, his report of medical history has 
been shown to be wholly inaccurate on multiple occasions and, 
as a result, the Board accords his statements regarding his 
medical history little to no probative value, which includes 
his history associated with his stomach disorder.

The Board attempted to obtain a medical opinion as to the 
etiology of the veteran's stomach disorder.  The veteran was 
initially examined in January 2003, and the examiner failed 
to address the etiology of the stomach disorder, although she 
had reviewed the veteran's medical records.  The case was 
sent back to the same examiner, and she provided an addendum 
to the examination in a November 2003 letter.  After 
reporting the veteran's medical history and some of the 
clinical findings in the claims file, she stated that in 
order to address the onset of the stomach disorder, "one 
would have to consider how reliable the history is versus the 
available medical records."  She noted that there was a 12-
year gap in the medical records between the veteran's 
discharge from service and his first complaints related to 
his stomach, which was evidence against a finding that the 
stomach disorder had its onset in service.  She hypothesized 
that it could have started in service, but it was all based 
upon the veteran's report of medical history associated with 
his stomach complaints, which history the Board accords no 
probative value.  

When the veteran was examined in January 2003 by this same 
physician, he stated that he got food poisoning during 
Thanksgiving in 1942.  He described nausea, vomiting, and 
diarrhea at that time and that he may have had bloody 
diarrhea.  He stated that since that time, he had not had 
regular bowel movements and would have bloody bowel movements 
on an occasional basis.  However, a July 1948 VA examination 
report shows that examination of the digestive system was 
normal.  (The veteran was not reporting stomach problems at 
that time)  In a June 1976 VA examination report, the 
examiner noted the veteran reported having a very good 
appetite and normal bowel habits.  (The veteran was not 
reporting stomach problems at that time either.)  A January 
1993 VA hospitalization summary report shows that the veteran 
was seen for a possible lower gastrointestinal bleed and 
diverticulosis.  At that time, he stated he had been in his 
usual state of "good health" when the night prior to 
admission he first noticed a dark black bowel movement with 
clots of dark blood on the toilet paper.  He had two 
subsequent bowel movements with blood.  The veteran denied 
any history of constipation and reported having two bowel 
movements a day on a regular basis.  Thus, the medical 
history he provided at the January 2003 examination 
contradicts statements he made decades ago.  The Board 
accords far more probative value to statements made 
contemporaneously with medical treatment than his current 
statements in connection with a claim for service connection 
for a stomach disorder.  

Because the examiner stated that she was unable to provide a 
definitive opinion unless relying on the veteran's medical 
history, the Board finds that there is no competent evidence 
of a nexus between the post service stomach disorder, 
variously diagnosed as diverticulosis, gastroesophageal 
reflux disease, and gastritis, and the veteran's service.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not 
bound to accept medical opinions based on history supplied by 
veteran, where history is unsupported or based on inaccurate 
factual premises); see also Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993).  While the veteran has alleged 
that his current stomach disorder is related to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 2 Vet. App. at 494.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a stomach disorder, to 
include diverticulosis and lower gastrointestinal bleeding, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55. 

III.  Increased Rating

Service connection for chronic prostatitis was granted in an 
October 1945 rating decision and assigned a noncompensable 
evaluation.  In an August 1948 rating decision, the RO 
granted a 10 percent evaluation.  In an October 1977 rating 
decision, the RO reclassified the service-connected 
disability as chronic prostatitis with chronic epididymitis 
and continued the 10 percent evaluation.  

The veteran submitted a claim for increase in May 1996, and 
he was subsequently granted a 20 percent evaluation as of the 
date of claim.  The veteran asserts the service-connected 
disability is worse than the 20 percent evaluation 
contemplates.  

At the February 1997 RO hearing, the veteran stated he had 
not undergone any surgical procedures associated with his 
prostatitis.  He stated he would have to wear a catheter at 
times and sometimes for up to one week.  He described having 
to urinate three times during the night, but noted there were 
times when it was four times.  The veteran testified he 
carried a urinal around with him and would occasionally wear 
absorbent materials.  He denied urinating blood.  He reported 
he had pain in his testicles and rectum area, which he rated 
at a 10 on a scale from one to 10, with 10 being the worst.  
He described having to take a lot of pain medication to 
lessen the pain.  The veteran stated he had to go the 
hospital one time because he was unable to urinate, and they 
had to put a catheter in so that he could relieve himself.  

At the July 2000 hearing before the undersigned, the veteran 
stated he urinated six times a day with burning and would 
usually dribble on himself.  He testified he had to wear pads 
on a daily basis and began wearing pads five years prior.  He 
stated he would get up three to four times a night to 
urinate.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected prostatitis with epididymitis 
is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  Pursuant to 
Diagnostic Code 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, whichever is the more 
predominant disability.  Id.  

Under voiding dysfunction, it indicates that the disability 
should be rated as (1) urine leakage, (2) urine frequency, or 
(3) obstructed voiding.  See 38 C.F.R. § 4.115a.  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than two times 
per day is evaluated as 20 percent disabling.  If absorbent 
materials have to be changed two to four times a day, a 
40 percent evaluation is warranted.  

Urinary frequency that involves daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent evaluation.  When 
daytime voiding occurs less than one hour or nocturia occurs 
five or more times a night, a 40 percent evaluation is 
warranted.  

Obstructed voiding involving urinary retention requiring 
intermittent or continuous catheterization warrants a 
30 percent evaluation.

A urinary tract infection that is recurrent and symptomatic, 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for prostatitis with 
epididymitis.  The evidence of record shows that the veteran 
has exhibited symptoms of voiding dysfunction, urinary 
frequency, obstructed voiding, and urinary tract infection.  
Prostatitis is to be evaluated based upon the symptoms that 
are most prominent.  It appears that urinary frequency is the 
most prominent with voiding dysfunction being the next most 
prominent.  Regardless of which symptoms are considered, 
based upon the clinical findings associated with the 
veteran's prostatitis and epididymitis, a higher evaluation 
would not be warranted under any of the genitourinary 
disability symptoms.  For example, the preponderance of the 
evidence is against a finding that the veteran has to change 
absorbent materials two to four times a day.  In July 1996, 
he stated he wore absorbent materials at times.  In March 
1997, he denied using pads or other appliances to prevent 
leakage.  In May 1998, the examiner stated "no" to the 
question of whether the veteran had incontinence requiring 
the frequency of absorbent material and whether an appliance 
was needed.  At the July 2000 hearing, the veteran stated he 
had to wear pads on a daily basis and had worn them for the 
past five years.  He also stated he would usually dribble on 
himself.  In August 2000, he denied "terminal dribbling."  

In January 2003, he stated that he had to change a pad one to 
two times a day.  While the latter number would fall under 
the criteria for a 40 percent evaluation, the Board finds 
that the evidence as a whole does not show that the veteran 
has to change the absorbent materials two times a day.  
Between October 2000 and January 2003, the VA medical records 
do not show the veteran complaining of symptoms associated 
with his service-connected disability.  The veteran was seen 
regularly, almost monthly, during that time period, and there 
was no treatment for or complaints of the service-connected 
prostatitis.  While it may appear to be unfair to use the 
lack of medical findings against the veteran's claim, the 
medical records in the claims file are voluminous and show 
the veteran consistently complaining of symptoms associated 
with multiple disabilities, including his service-connected 
prostatitis with epididymitis.  Treatment records dated in 
1999 and 2000 show the veteran was seen regularly reporting 
symptoms associated with prostatitis.  After October 2000, 
the records are silent for reports of symptoms related to his 
prostatitis, except that he had prostate cancer.  This is not 
a patient who has difficulty reporting medical symptoms.  
Further, as noted above, the Board has found the veteran's 
report of medical history to be inaccurate, and it is not 
willing to resolve reasonable doubt in his favor based upon 
one report of changing absorbent materials one to two times a 
day.  Again, the evidence, as a whole, does not establish 
such occurrence, and an increased evaluation based upon 
voiding dysfunction is denied.

In considering the service-connected disability based upon 
urinary frequency, the evidence shows that the veteran 
urinates up to six times during the day and between two to 
four times during the night.  Such frequency does not rise to 
the level of a 40 percent evaluation, which requires daytime 
voiding less than once an hour and nocturia five or more 
times a night.  As the veteran was being treated for 
complaints of frequency, he was consistent in reporting 
nocturia occurring two to four times a night.  These 
statements were made in connection with medical treatment for 
the service-connected disability, and the Board accords 
increased probative value to statements made in those 
circumstances.

The evidence does not show that obstructed voiding or urinary 
tract infection to be remotely prominent.  As to the former 
symptom, the evidence shows that he veteran had to be 
catheterized in 1995 because he was unable to urinate.  Since 
that time, there was no evidence that he had to be 
catheterized again, although the veteran testified at the 
February 1997 hearing that he would wear a catheter 
regularly.  The Board does not accord such testimony any 
probative value since there are no other records to 
substantiate that allegation, even the veteran's own 
statements when being treated for his prostatitis.  As to the 
veteran's consistent complaints of dysuria (pain with 
urination), there is a lack of evidence showing the veteran 
had recurrent and symptomatic urinary tract infections 
requiring drainage or frequent hospitalization and/or 
requiring intensive management.  Thus, higher evaluations 
cannot be granted based upon those symptoms.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation, VA 
agreed with him and awarded him a 20 percent evaluation in a 
September 1998 rating decision.  However, to the extent that 
the veteran asserts he warrants an evaluation in excess of 
20 percent, the Board finds that the medical findings do not 
support his assertions for a higher evaluation.  `The Board 
has attached lessened probative value to the veteran's 
statements and testimony in considering whether an increased 
rating is warranted.  Accordingly, the preponderance of the 
evidence is against the claim for increase, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order for the service-connected 
prostatitis and epididymitis.  The RO has not addressed this 
issue.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  The 
veteran's symptoms that warrant the 20 percent evaluation are 
clearly contemplated in the Schedule, and the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria.  
The veteran has been hospitalized one time for the disability 
throughout the appeal period (a period of 10 years).  The 
veteran was granted pension based upon disabilities he 
incurred from post service automobile accidents, and thus he 
has not worked in decades.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

Service connection for bilateral pes planus and a stomach 
disorder, to include diverticulosis and lower 
gastrointestinal bleeding, is denied.

An increased evaluation for prostatitis with left 
epididymitis is denied.


REMAND

The Board finds that additional development is needed in 
connection with the veteran's claim for service connection 
for prostate cancer.  He is seeking service connection for 
prostate cancer either on a direct basis or as secondary to 
the service-connected prostatitis and epididymitis.  The 
veteran was provided with an examination in connection with 
the claim based upon secondary service connection (at that 
time, it appeared the veteran was limiting his claim to 
secondary service connection), and the medical opinion 
provided addressed prostate cancer only on a secondary basis 
to the service-connected prostatitis and epididymitis.  The 
Board finds that the veteran meets the criteria to be 
entitled to an examination in connection with his claim on a 
direct basis.  For example, there is evidence of a current 
disability, the veteran has submitted evidence which shows 
that prostate cancer may be associated with service, and 
there is insufficient evidence to decide the claim.  See 
38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Have the claims file reviewed by the 
appropriate medical professional to 
determine the nature and etiology of the 
diagnosis of prostate cancer.  The 
examiner must review the claims folder 
and state in the examination report that 
a review has been accomplished.  The 
examiner is asked to state whether it is 
as likely as not (e.g., a 50 percent or 
greater probability) that prostate cancer 
is attributable to the veteran's service, 
which was from 1940 to 1945.  Any opinion 
expressed in the examination report 
should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

The examiner is asked to comment on the 
February 25, 2004, medical opinion by Dr. 
NSF regarding the etiology of the 
veteran's prostate cancer.  If the 
examiner agrees or disagrees with the 
opinion, a rationale for such opinion 
must be provided.  

2.  If the claim remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


